Exhibit 10.1

TERMINATION OF CONSULTING AGREEMENT

The undersigned parties to the Consulting Agreement dated August 25, 2005, as
amended on August 23, 2006, (the “Agreement”) hereby agree to terminate the
Agreement effective as of November 19, 2006.

IN WITNESS WHEREOF, the parties have caused this Termination of Consulting
Agreement to be executed by their duly authorized representative.

     
Cyberonics, Inc.
  BK Consulting
 
   
 
   
By:     /s/ David S. Wise      
  By:     /s/ Reese S. Terry, Jr.     
 
   
 
   
David S. Wise, Vice President
  Reese S. Terry, Jr.
 
   
 
   
Date:     December 13, 2006     
  Date:     December 13, 2006      
 
   
 
   

